*501ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that HUGO MORAS of SOUTH ORANGE, who was admitted to the bar of this State in 1975, be reprimanded for violating RPC 1.15 (safekeeping property); RPC 5.3(c)(3) (supervision of a non-lawyer employee); and Rule 1:21-6, and good cause appearing;
It is ORDERED that HUGO MORAS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.